PER CURIAM.
By this appeal appellant is seeking reversal of a judgment entered upon a jury verdict finding that it is entitled to $7,725.00 as just compensation for land taken in eminent domain proceedings. Upon examination of the testimony of the witnesses we find that the jury verdict is not without foundation in the evidence. It was within the province of the jury to accept or reject the somewhat speculative and vague testimony of appellant’s witnesses as to their opinion on the business damage to appellant’s remaining land. Appellant also asserts that there was improper behavior on the part of the jury when they went to view the property. There is nothing in the record on appeal to substantiate the claim that appellant suffered any prejudicial harm due to the alleged improper acts on the part of the jurors. It is our conclusion that the trial judge did not err in denying appellant’s motion for new trial and we hereby affirm the judgment appealed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.